Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Applications No. 9839373 and 10238314 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with OMAR M. WADHWA on 01/04/2022.
The claims should be amended as follows:

Claim 10 should be amended as follow:
10. (Currently Amended) A computing device, comprising: 
a processor of the computing device; and 
a memory of the computing device coupled to the processor, the processor configured to: 
receive, over a computer network, data from an external device of a medical apparatus, the external device having a drive magnet magnetically coupled to a driven magnet of an internal device of the medical apparatus, 

wherein the data is collected while magnetic coupling of the drive magnet with the driven magnet and the collection of the data is dependent on only the magnetic coupling, and
perform one or more calculations utilizing the data to produce calculated values.

Claim 11 should be amended as follow:
11. (Currently Amended) The computing device of claim 10 wherein the drive magnet of the external device is activated based on an activation of a button on the external device 

Claim 12 should be amended as follow:
12. (Currently Amended) The computing device of claim 11 wherein the processor is configured to transmit, over the computer network and to the external device, 

Claim 15 should be amended as follow:
15. (Currently Amended) The computing device of claim 10 wherein the processor is further  configured to transmit one or more signals over the computer network to the external device, where the one or more signals indicate that an operation of the medical apparatus is to be altered.

Claim 16 should be amended as follow:
16. (Currently Amended) The computing device of claim 10 wherein the processor is further configured to transmit one or more signals over the computer network to a docking station of the external device based on a comparison of the data to one or more threshold values, where the one or more signals indicate that an operation of the medical apparatus is to be altered.

Claim 17 should be amended as follow:
17. (Currently Amended) A method, comprising: 
determining, by a processor of an external device of a medical apparatus, that a drive magnet of the external device is activated, wherein the drive magnet is magnetically coupled to a driven magnet of an internal device of the medical apparatus, wherein the internal device is configured to be implanted within a subject; 
in response to determining that the drive magnet is activated, collecting, by a processor of the external device, data associated with an operation of the medical apparatus, wherein the collection of the data is dependent on only a magnetic coupling of the drive magnet with the driven magnet; and 
storing, within a memory of the external device, the data; and 
transmitting, over a computer network, the data from the external device to a computing device. 


Claim 18 should be amended as follow:
18. (Currently Amended) The method of claim 17 

Claim 19 should be amended as follow:
19. (Currently Amended) The method of claim 17 

Claim 20 should be amended as follow:
20. (Currently Amended) The method of claim 19 wherein the data includes one or more of (1) a number of times of the magnetic coupling of the driven magnet and the drive magnet, or (2) a length of time of the magnetic coupling.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Burnett et al (US 7,311,690) teaches a medical apparatus comprising: an internal device including a driven magnet configured to be implanted within a subject, an external device including a drive magnet, a processor, and a memory, the drive magnet of the external device configured to be magnetically coupled to the driven magnet of the internal device, the processor is configured to determine that the drive magnet of the external device is activated to magnetically rotate the driven magnet of the internal device, and collect data.
The prior art does not teach, disclose and/or fairly suggest the processor is configured to collect data while the magnetic coupling occurs, wherein the collection of the data is dependent on only the magnetic coupling of the drive magnet with the driven magnet of the medical apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791